Citation Nr: 1235438	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  00-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar strain, prior to January 29, 2011.  

2.  Entitlement to an initial rating in excess of 40 percent for lumbar strain, since January 29, 2011.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee medial meniscus injury.  

4.  Entitlement to service connection for right knee disorder.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1976.  He had verified active duty for training (ACDUTRA) from July 27, 1985 to August 10, 1985; June 25, 1987 to July 11, 1987; October 24, 1987 to October 25, 1987; May 14, 1988 to May 28, 1988; June 23, 1989, to July 7, 1989; February 10, 1990 to February 11, 1990; May 29, 1993 to May 31, 1993; June 4, 1993 to June 6, 1993; June 7, 1993 to June 13, 1993; June 16, 1993 to June 17, 1993; June 22, 1993 to June 25, 1993; July 14, 1993 to July 16, 1993; July 18, 1993 to August 1, 1993; September 16, 1993 to September 18, 1993; and September 20, 1993 to September 30, 1993, from the Puerto Rico National Guard.  He also had verified inactive duty for training (INACDUTRA) from June 1, 1997 to May 31, 1998; June 1, 1998 to June 1, 1999.  

This matter comes before a rating decision of October 1998 of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disorder, left knee disorder, right knee disorder, hypertension, and an acquired psychiatric disorder.  By rating decision of March 2012, the RO granted service connection for lumbar strain, awarded a noncompensable rating, effective October 1, 1998, a 20 percent rating assigned from November 6, 2003 and a 40 percent rating assigned from January 29, 2011.  Service connection for left knee medial meniscal injury was granted and awarded a 10 percent rating effective from October 1, 1998.  

The Veteran has expressed disagreement with the ratings awarded for the lumbar strain and the left knee medial meniscal injury; however, no statement of the case (SOC) has been issued.  Therefore, a remand of those issues to the RO via the Appeals Management Center (AMC), in Washington, DC, is required.  Manlincon v. West, 12 Vet.App. 238, 240 (1999).  

The issue of service connection for gastroesophageal reflux disease (GERD), secondary to medication taken for his service-connected disabilities being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in this case.  

Initially, the Veteran set forth in an August 2012 statement submitted to VA that he continues to receive his treatment for his claimed disabilities at VA.  He also requested that those records be obtained in connection with the claims.  A review of the claims file and Virtual VA reveals no VA outpatient treatment records of any sort.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  The Veteran's complete VA outpatient and inpatient treatment records should be obtained and associated with the claims folder. 


With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the matter was remanded in June 2010 Board for the purpose of having the Veteran undergo a VA psychiatric examination.  The focus of the examination was to determine whether it was at least as likely as not that the Veteran's psychiatric disorder was due to or aggravated by a service-connected disorder (headache disorder).  The rationale for any opinion set forth was to be cited in the opinion.  

The Veteran underwent a VA psychiatric examination in March 2011.  Although the examiner discussed the Veteran's psychiatric disorder in connection with service and secondary to a motor vehicle accident sustained during service, there was no discussion as to whether it was due to or aggravated by a service-connected disorder.  He is now service connected for disorders of the low back and left knee as well as for headaches.  A remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet.App. 268,271 (1998).  

Additionally, the Veteran has expressed disagreement with the ratings awarded for his service-connected lumbar strain and his left knee medial meniscal injury.  No SOC was issued after he filed a notice of disagreement (NOD) in August 2012.  Under the circumstances, the Board has no discretion and is obliged to remand these issues of initial ratings.  Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).  

Moreover, the Veteran appears to have raised the issues of separate compensable ratings for bilateral lower extremities neuropathy/radiculopathy and erectile dysfunction, secondary to his lumbar spine strain and also a TDIU.  The Board makes the RO/AMC aware of these issues that the Veteran has raised in connection with this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outpatient/inpatient treatment records generated at the San Juan, Puerto Rico VAMC, if any, related to the Veteran's claimed disabilities, and associate those records with the claims folder.  

2.  The RO/AMC should contact the examiner who performed the Veteran's March 2011 VA psychiatric examination and opinion.  He should be contacted and asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed psychiatric disorder (major depression) is due to or aggravated by a service-connected disability.  If the examiner is no longer available, the Veteran should be provided another VA psychiatric examination and that examiner should answer the aforementioned question.  

Any opinion expressed should be accompanied by supporting rationale.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  As to the issues of initial ratings for lumbar strain and left knee medial meniscal injury, the Veteran and his representative MUST be furnished a Statement of the Case (SOC) that addresses all pertinent evidence, laws and regulations relevant to these claims, unless the matter is resolved by granting the benefits sought, or there is a withdrawal of the Veteran's NOD.  Consideration should be given to the related claims for separate compensable ratings for radiculopathy of the lower extremities and erectile dysfunction and entitlement to a total disability evaluation based on individual unemployability.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the matters should be returned to the Board for further appellate review.  

4.  As to the issues of service connection for a right knee disorder, hypertension, and an acquired psychiatric disorder, if the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

